REQUESTED BY: Senator Chris Beutler Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Beutler:
You have requested our opinion concerning a number of additional bills and legislative resolutions introduced during the current Special Session and whether or not they fall within the scope of the Governor's call. In particular, you have asked about LBs 28, 29, 30, 31, 32, and 33, and LRs 2, 4, and 5.
In our previous opinion to you of October 23, 1985, we outlined the relevant constitutional provision and the Supreme Court's interpretation of the scope of the Governor's call as set forth in Arrow Club, Inc. v. Nebraska Liquor Control Commission, 177 Neb. 686, 131 N.W. 134 (1964). In addition we set forth the specific items contained in the Governor's call. Rather than duplicate that material herein, we refer you to our previous opinion.
LB 28 would change the current income tax rate and would delegate the tax rate setting authority to the State Board of Equalization and Assessment. This is not germane or related to any of the nine specific items contained in the Governor's call and is beyond the scope of the call. See, also, our opinion to Senator Warner dated October 23, 1985.
LB 29 would authorize certain public bodies to contract with the Auditor of Public Accounts for their statutorily required audits. Again, this provision is not related or germane to any of the nine specific items contained in the Governor's call and thus would be beyond the scope of the call.
LB 30 would establish a Nebraska State Bank. This is clearly outside the scope of the Governor's call.
LBs 31, 32, and 33 are related to the creation of a state lottery. This subject is, again, clearly not within the scope of the Governor's call for the current special session.
LR 2 pertains to an amendment to the Constitution regarding a limitation on the amount of property tax support for public schools. This is likewise not germane or related to any of the nine items on the Governor's call for this Special Session and is beyond the scope of that call.
LR 4 would repeal Article III, Section 24, of the Nebraska Constitution which contains limitations on gambling within the state. In addition, LR 5 would establish a state lottery. As we have previously indicated, a state lottery is completely beyond the subject matter of the current call, and so would be these resolutions.
Very truly yours,
ROBERT M. SPIRE Attorney General
John Boehm Assistant Attorney General